                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


    United States of America,                                           Case No. 18-cr-268 (PJS/TNL)

                              Plaintiff,

    v.
                                                                                      ORDER
    Fernando Ramos-Meza (1), Peter Martin (2),
    Javier Lopez-Lopez (3), and Juan Daniel
    Valdez-Mendoza (4),

                              Defendants.


           This matter comes before the Court on Defendant Juan Daniel Valdez-Mendoza’s

Motion to Continue Motions Hearing and Trial (ECF No. 49), Defendant Peter Martin’s

Motion to Continue Motions Hearing and Trial (ECF No. 51), and Defendant Fernando

Ramos-Meza’s Motion to Exclude Time Under the Speedy Trial Act (ECF No. 53) and

Motion to Continue (ECF No. 54). Valdez-Mendoza and Martin each state that they require

additional time to review on-going discovery, to confer with their respective counsel, and

to complete all investigation necessary to prepare for the motion hearing and trial. Valdez-

Mendoza also indicates that he requires significant time to review discovery because he

requires the services of an interpreter when he meets with counsel. Ramos-Meza states that

he requires additional time to review on-going discovery and to prepare motions and

prepare for trial. Both Valdez-Mendoza and Martin move to continue the motion hearing,

set for January 2, 2019, and trial, set for January 14, 2019, for a period of 60 days. 1 Ramos-


1
    Valdez-Mendoza’s motion indicates that he requests a continuance “of at least thirty (60) days.” His statement of

                                                            1
Meza moves to continue the motions filing deadline at least 30 days and moves for a new

motion hearing date and trial date. Valdez-Mendoza, Martin, and Ramos-Meza have each

filed a Statement of Facts in Support of Exclusion of Time Under the Speedy Trial Act

(ECF Nos. 50, 52, and 55). By separate e-mail, the Government has confirmed that it does

not object to the requested continuances.

         Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public, Valdez-Mendoza,

and Martin in a speedy trial and such continuance is necessary to provide Valdez-Mendoza

and Martin and their counsel reasonable time necessary for effective preparation and

review and to make efficient use of the parties’ resources. The exclusion of time and

extension of all the motion hearing and trial dates as ordered below shall apply to all

Defendants in this matter.

         Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

    1. Defendant Valdez-Mendoza’s Motion to Continue Motions Hearing and Trial (ECF

No. 49) is GRANTED.

    2. Defendant Martin’s Motion to Continue Motions Hearing and Trial (ECF No. 51)

is GRANTED.

    3. Defendant Ramos-Meza’s Motion to Exclude Time Under the Speedy Trial Act

(ECF No. 53) is GRANTED.




facts indicates he requests a continuance of 60 days.

                                                        2
    4. Defendant Ramos-Meza’s Motion to Continue (ECF No. 54) is GRANTED.

    5. The period of time from December 3, 2019 through March 5, 2019, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

    6. All motions in the above-entitled case shall be filed and served consistent with

Federal Rules of Criminal Procedure 12(b) and 47 on or before February 11, 2019.2

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of U.S. Magistrate Judge Tony N. Leung. 3

    7. Counsel shall electronically file a letter on or before February 11, 2019, if no

motions will be filed and there is no need for hearing.

    8. All responses to motions shall be filed by February 22, 2019. D. Minn.

LR 12.1(c)(2).

    9. Any Notice of Intent to Call Witnesses shall be filed by February 22, 2019.

D. Minn. LR. 12.1(c)(3)(A).

    10. Any Responsive Notice of Intent to Call Witnesses shall be filed by February 27,

2019. D. Minn. LR 12.1(c)(3)(B).




2
  “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with the responding
party. The parties must attempt in good faith to clarify and narrow the issues in dispute.” D. Minn. LR
12.1(b).
3
  U.S. Mail or hand-deliver to 9W U.S. Courthouse, 300 South Fourth Street, Minneapolis, Minnesota,
55415.

                                                   3
   11. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure

12(c) where:

               a.   The government makes timely disclosures and a Defendant pleads
                    particularized matters for which an evidentiary hearing is necessary;
                    or

               b.   Oral argument is requested by either party in its motion, objection or
                    response pleadings.

   10. If required, the motions hearing shall be heard before Magistrate Judge Tony N.

Leung on March 5, 2019, at 1:00 p.m. in Courtroom 9W, U.S. Courthouse, 300 South

Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

   11. TRIAL:

               a.   IF NO PRETRIAL MOTIONS ARE FILED BY                                 A
                    DEFENDANT, the following trial and trial-related dates are:

                    All trial briefs, voir dire questions, proposed jury instructions, and
                    trial-related motions (including motions in limine) must be submitted
                    to District Judge Patrick J. Schiltz by 4:00 p.m. on February 27,
                    2019. Responses to trial-related motions (including motions in limine)
                    must be submitted to District Judge Patrick J. Schiltz by 4:00 p.m. on
                    March 4, 2019.

                    A status conference will be held on March 8, 2019 at 9:00 a.m. in
                    Courtroom 14E, U.S. Courthouse, 300 South Fourth Street,
                    MINNEAPOLIS, Minnesota before District Judge Patrick J. Schiltz.
                    The government must submit its list of prospective witnesses and
                    prospective exhibits at this conference.

                    This case must commence trial on March 11 at 9:00 a.m. before
                    District Judge Patrick J. Schiltz in Courtroom 14E, U.S. Courthouse,
                    300 South Fourth Street, MINNEAPOLIS, Minnesota.




                                            4
            b.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                  related dates, will be rescheduled following the ruling on pretrial
                  motions. Counsel must contact the Courtroom Deputy for District
                  Judge Patrick J. Schiltz to confirm the new trial date.


Dated: December 7, 2018                      s/ Tony N. Leung
                                      Tony N. Leung
                                      United States Magistrate Judge
                                      District of Minnesota

                                      United States v. Ramos-Meza, et al.
                                      Case No. 18-cr-268 (PJS/TNL)




                                        5
